Citation Nr: 0406216	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-15 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of $441.10 of Department of Veterans 
Affairs (VA) educational assistance benefits is valid.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty in July 
1997 following over 22 years and 7 months of active military 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO) that 
determined that the veteran had received two separate 
overpayments of educational assistance benefits in the total 
amount of $634.18.  

Specifically, the RO found that an overpayment of $193.08 was 
created based upon payment for school attendance from May 3, 
2002 to May 30, 2003, and that a second overpayment of 
$441.10 was created based upon payment for school attendance 
from December 19, 2002 to December 31, 2002.  

It is noted that in his February 2003, notice of 
disagreement, the veteran had originally challenged the 
validity of both overpayments.  Following the issuance of the 
statement of the case in April 2003, however, he withdrew his 
challenge to the overpayment of $193.08.  The challenge to 
the validity of the overpayment of $441.10 was perfected for 
appeal, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was paid VA educational assistance benefits 
for academic enrollment in an Auto Tech program from June 3, 
2002 through December 31, 2002.  He received $441.10 in 
benefits for the period from December 20, 2002 to December 
31, 2002.  

3.  On January 13, 2003, the certifying official of the 
educational institution where the veteran attended, certified 
that his enrollment status in the Auto Tech program had 
terminated, effective December 19, 2002.


CONCLUSION OF LAW

The veteran's overpayment indebtedness of $441.10 is valid.  
38 U.S.C.A. §§ 3034(b), 3680 (West 2002); 38 C.F.R. § 21.7135 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

There were changes in the law prior to the initiation of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.

The arguments advanced in this case are more properly styled 
as purely legal questions, which the VCAA does not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The appellant makes no claims other than that, based 
upon the existing evidence, his termination date for VA 
educational assistance benefits purposes should be January 9, 
2003.  

Thus, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit he seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the appellant has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the VA regulations that 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).

In sum, the VCAA is not applicable to cases such as this one 
where the law and not the evidence controls the outcome of 
this case.  As such no amount of additional development would 
produce evidence that could be useful to the appellant.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions, and that a remand for adjudication 
of his claim by the RO under the new law would only serve to 
further delay resolution of the claim which turns on a purely 
legal question.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


Analysis

The veteran disputes the validity of the indebtedness of 
$411.10 of educational assistance benefits.  He asserts that 
the termination by VA of educational assistance effective 
from December 20, 2002 was erroneous.  He asserts that he 
became aware of a scheduling conflict with his employment, 
and officially dropped the Auto Tech program at Centre City 
Center on January 9, 2003.  He argues that he was properly 
entitled to receive the educational assistance benefits in 
question as payment for enrollment in the Auto Tech program 
until that date.  


The veteran recalled that he attended class on December 19, 
2002 , and that the school was thereafter on Christmas break 
from December 20, 2002 to January 5, 2003.  He admitted that 
he missed school on January 6, 7, and 8, 2003, but spoke to 
the classroom assistant on January 8, 2003 about dropping the 
class.  He stated that he stopped by Centre City Center on 
January 9, 2003 for the purpose of officially dropping the 
class.  

The veteran indicated that his absence from school for the 
three days in January was permissible under the school's VA 
attendance guidelines, and that he should not have been 
terminated on that basis alone.  He argues that his self-
imposed "drop" from the Auto Tech program on January 8, 
2003 should be honored.  

The veteran noted that he subsequently discussed the matter 
with the school's certifying official and the Assistant Dean.  
The veteran alleges that the Assistant Dean advised him that 
a correction would be sent to VA showing that the veteran 
made a "self-drop" on January 8, 2003.  

By contrast, it is the position of the RO that an overpayment 
of $441.10 was created because of the erroneous payment of 
educational assistance benefits to the veteran for the period 
from December 20, 2002 to December 31, 2002.  The RO based 
this finding upon the January 13, 2003 notice from the 
certifying official of the educational institution where the 
veteran had attended that notified VA that the veteran was 
terminated from enrollment effective December 19, 2002.

The facts of this case are not in dispute.  The application 
of the law to those facts are as follows.  In June 2003, the 
certifying VA official at Centre City Center submitted an 
Enrollment Certification documenting the veteran's enrollment 
in a noncollege degree Auto Tech education program under 
Chapter 30, Title 38, United States Code, of the VA 
educational assistance program.  The Certification indicated 
that the enrollment dates would be from June 3, 2002 to 
February 27, 2003.  

The veteran was paid VA educational assistance benefits for 
academic enrollment in an Auto Tech program from June 3, 2002 
through December 31, 2002.  He received $441.10 in benefits 
for the period from December 20, 2002 to December 31, 2002.  

On January 13, 2003, the certifying VA official at Centre 
City Center submitted a Notice of Change in Student Status, 
that certified that the veteran's enrollment status in the 
Auto Tech program had terminated, effective December 19, 2002 
due to withdrawal or interruption.  It was indicated that the 
last date of the veteran's attendance and the last date 
credit accrued was December 19, 2002.  

In March 2003, following the receipt of the veteran's 
allegation that the Assistant Dean at Centre City Center had 
advised him that a correction would be sent to VA, the RO 
contacted the certifying VA official at Centre City Center.  
The certifying official advised the RO that the termination 
date of the veteran's enrollment was still December 19, 2002.  

Turning to the relevant regulations, the Board notes that if 
a veteran's course or period of enrollment ends, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the ending date of the 
course or period of enrollment as certified by the 
educational institution.  38 C.F.R. § 21.7135(g) (2003).

The evidence in the claims folder indisputably shows that the 
veteran was paid VA educational assistance benefits for a 
period following his termination of enrollment as certified 
by the educational institution; namely that period from 
December 20, 2002, through December 31, 2002.  The evidence 
further shows that he was paid $441.10 in benefits for that 
period.  

It must therefore be concluded that the veteran's overpayment 
indebtedness of $441.10 is valid.  38 U.S.C.A. §§ 3034(b), 
3680; 38 C.F.R. § 21.7135.  As such, the claim that the 
overpayment was invalid is denied as a matter of law.  38 
U.S.C.A. §§ 101(3); Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The overpayment indebtedness of $441.10 is valid.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



